t c memo united_states tax_court stephan foryan petitioner v commissioner of internal revenue respondent docket no filed date stephan foryan pro_se julie l payne and alicia eyler for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax including self-employment_tax plus additions to tax as follows additions to tax_deficiency sec_6651 sec a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner has unreported income as respondent determined whether petitioner is liable for the additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively and whether petitioner is liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in the state of washington petitioner failed to file his federal_income_tax return pay estimated_tax and pay the tax due petitioner earned_income from providing hay loading services for agricultural businesses pursuant to sec_6020 respondent prepared a substitute for return for using third-party information to calculate petitioner’s unreported income in the notice_of_deficiency respondent determined petitioner’s unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure nonemployee compensation to be dollar_figure against these payments respondent allowed petitioner a self-employment_income tax deduction of dollar_figure a standard_deduction of dollar_figure and exemption deductions of dollar_figure at trial petitioner appeared and stipulated receipt of the payments respondent charged to him as income but argued those amounts were not taxable the amounts in the stipulation exceeded the total nonemployee compensation in the notice_of_deficiency but respondent did not assert an increased deficiency in his answer respondent also moved to impose a penalty under sec_6673 i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or the increased deficiency see rule a the record establishes and petitioner concedes that he received payments for services from various agricultural businesses in petitioner does not dispute respondent’s determinations of the amounts of his taxable_income he disputes only the characterization of these payments as taxable_income because petitioner raises only legal issues we decide whether he is liable for the deficiency at issue without regard to the burden_of_proof ii nonemployee compensation sec_61 provides that gross_income means all income from whatever source derived including compensation_for services petitioner does not dispute that he received the payments in exchange for services he provided to various agricultural businesses in rather he argues that the payments are not taxable_income he also argues that congress has not enacted a law making it mandatory to either file a tax_return or pay federal_income_tax in a previous case before the court petitioner argued that the federal_income_tax is unconstitutional the court dismissed that case for failure to prosecute properly and upheld the deficiency and penalties determined in the notice by respondent foryan v commissioner tcmemo_2012_177 the opinion put petitioner on notice that he had raised tax-protester arguments rejected by this and other courts id petitioner’s arguments in this case likewise are frivolous tax-protester arguments that have been rejected by this and other courts see 848_f2d_1007 9th cir aff’g tcmemo_1987_225 carter respondent however bears the initial burden of production with respect to the additions to tax see sec_7491 v commissioner 784_f2d_1006 9th cir 751_f2d_85 2d cir 82_tc_403 randall v commissioner tcmemo_2008_138 watson v commissioner tcmemo_2007_146 aff’d 277_fedappx_450 5th cir brunner v commissioner tcmemo_2004_187 aff’d 142_fedappx_53 3d cir for example petitioner relies on 252_us_189 for the proposition that payments received are not income petitioner’s reliance on eisner is misplaced in 348_us_426 the supreme court said that gross_income includes all accessions to wealth and that the definition of income in eisner was not meant to provide a touchstone to all future gross_income questions see also hanson v commissioner tcmemo_1980_197 petitioner also argues that congress never enacted a law requiring individuals to file returns and pay federal_income_tax at trial petitioner summarized his challenge to respondent’s notice_of_deficiency as follows the only statement i would like to make is when by the united_states of america that there has been a law submitted that everyone is to file a tax and pay it the law from the united_states we’ve got all kinds of laws here code books but i haven’t seen the law from our congress passed down and made a law that it is a mandatory law in general we do not address frivolous arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir 80_tc_1111 rejecting the taxpayer’s claim that he is not a person liable for tax ebert v commissioner tcmemo_1991_629 rejecting the taxpayer’s assertion that there is no section of the internal_revenue_code that makes a taxpayer liable for the taxes claimed aff’d without published opinion 986_f2d_1427 10th cir we will answer petitioner’s question to the court directly because he has two additional petitions pending before the court with the same frivolous arguments in short petitioner is subject_to tax on his income under the internal_revenue_code as currently organized it was first enacted into law on date when congress enacted a major revision of the revenue laws as the internal_revenue_code of pub_l_no ch 68a stat congress made significant amendments in the tax_reform_act_of_1986 pub_l_no 100_stat_2085 and redesignated the internal_revenue_code as the internal_revenue_code_of_1986 id sec_2 stat pincite congress has made other changes in the intervening years in each case the changes were made by statutes passed by congress and signed by the president as required under the constitution see eg urban v commissioner tcmemo_1984_85 therefore we find that petitioner received dollar_figure in compensation_for services performed at various farms during the year in issue and that amount is includable in his gross_income for iii addition_to_tax respondent determined that petitioner is liable for additions to tax for under sec_6651 for failure timely to file a valid_return sec_6651 for failure timely to pay tax shown on a return and sec_6654 for failure to pay estimated_tax the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had an affirmative defense see higbee v commissioner t c pincite a addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure timely to file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a failure timely to file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs petitioner was required to file a return for and failed to do so see sec_6012 revproc_2008_66 2008_45_irb_1107 accordingly respondent has carried his burden of producing evidence showing that the addition_to_tax under sec_6651 is appropriate petitioner failed to introduce any credible_evidence showing that he had reasonable_cause for failing timely to file his return his only arguments against his obligation to file a return or pay tax are frivolous and he has been told as much previously accordingly petitioner is liable for the addition_to_tax under sec_6651 b addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure timely to pay the amount shown as tax on a return respondent satisfied his burden of production under sec_7491 by introducing evidence that a substitute for return for that satisfies the requirements of sec_6020 was made see sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir a substitute for return constitutes the return filed by the taxpayer for purposes of determining the amount of an addition_to_tax under sec_6651 see sec_6651 wheeler v commissioner t c pincite 120_tc_163 petitioner did not establish that his failure to timely pay was due to reasonable_cause and not willful neglect see sec_6651 accordingly petitioner is liable for the addition_to_tax under sec_6651 c addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_tax the addition_to_tax under sec_6654 is calculated by reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner t c pincite each required_installment of estimated income_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of of the tax shown on the taxpayer’s return for the year or if no return is filed of the taxpayer’s tax for the year or of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner t c pincite for tax_year petitioner failed to file a return and make required_installment payments he had an actual tax_liability for that tax_year that he has not paid petitioner also failed to file a return for therefore petitioner’s required_annual_payment for i sec_90 of his tax for that year as redetermined in this proceeding respondent has satisfied his burden of production for the sec_6654 addition_to_tax with respect to see wheeler v commissioner t c pincite finding that the commissioner did not satisfy the burden of production because the commissioner failed to show whether the taxpayer filed a return_for_the_preceding_taxable_year and if he did the amount of tax shown on that return except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the addition_to_tax under sec_6654 is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies accordingly petitioner is liable for the addition_to_tax under sec_6654 for iv sec_6673 sanction respondent moved that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless we will grant respondent’s motion and impose a penalty of dollar_figure under sec_6673 on petitioner we also warn petitioner as we did at trial that if he does not abandon his misguided positions eg that his payments received for services are not taxable_income and file timely and proper tax returns in the future and pay his taxes when due it is very likely that in future cases before this court a greater penalty will be imposed we have considered petitioner’s remaining arguments and we conclude that they also are frivolous and devoid of any basis in law see crain v commissioner f 2d pincite 136_tc_498 to reflect the foregoing an appropriate order and decision will be entered
